19-10384-shl         Doc 550       Filed 06/14/19       Entered 06/14/19 18:13:45               Main Document
                                                       Pg 1 of 3


    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK


    In re                                                             Chapter 11

    TRIDENT HOLDING COMPANY, LLC, et                                  Case No. 19-10384 (SHL)
    al.,

                    Debtors. 1                                        (Jointly Administered)

                                                                      Related Docket No. 458

    ORDER EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS TO FILE A PLAN OF
           REORGANIZATION AND SOLICIT ACCEPTANCES THEREOF

                   Upon the motion (the “Motion”) 2 of the above-captioned debtors and debtors-in-

possession (collectively, the “Debtors”) for entry of an order (this “Order”) (a) extending the

Debtors’ exclusive right to file a chapter 11 plan through and including August 9, 2019, and to

solicit votes thereon through and including October 8, 2019, without prejudice to the Debtors’

right to seek further extensions to such periods and (b) granting related relief, all as more fully

set forth in the Motion; and the Court having found that it has jurisdiction to consider the Motion

and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and due and



1
      The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
      numbers, are as follows: Trident Holding Company, LLC (6396); American Diagnostics Services, Inc. (2771);
      Community Mobile Diagnostics, LLC (9341); Community Mobile Ultrasound, LLC (3818); Diagnostic Labs
      Holdings, LLC (8024); FC Pioneer Holding Company, LLC (6683); JLMD Manager, LLC (8470); Kan-Di-Ki
      LLC (6100); Main Street Clinical Laboratory, Inc. (0907); MDX-MDL Holdings, LLC (2605); MetroStat
      Clinical Laboratory – Austin, Inc. (4366); MX Holdings, LLC (8869); MX USA, LLC (4885); New Trident
      Holdcorp, Inc. (4913); Rely Radiology Holdings, LLC (3284); Schryver Medical Sales and Marketing, LLC
      (9620); Symphony Diagnostic Services No. 1, LLC (8980); Trident Clinical Services Holdings, Inc. (6262);
      Trident Clinical Services Holdings, LLC (1255); TridentUSA Foot Care Services LLC (3787); TridentUSA
      Mobile Clinical Services, LLC (0334); TridentUSA Mobile Infusion Services, LLC (5173); U.S. Lab &
      Radiology, Inc. (4988). The address of the Debtors’ corporate headquarters is 930 Ridgebrook Road, 3rd Floor,
      Sparks, MD 22152.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.
19-10384-shl       Doc 550    Filed 06/14/19     Entered 06/14/19 18:13:45           Main Document
                                                Pg 2 of 3


sufficient notice of the Motion having been given under the particular circumstances; and venue

being proper before this court pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that no

other or further notice is necessary; and it appearing that the relief requested in the Motion is in

the best interests of the Debtors, their estates, their creditors, and other parties-in-interest; and

after due deliberation thereon; and good and sufficient cause appearing therefor; it is hereby;

                 ORDERED, ADJUDGED, AND DECREED that:

        1.       The Motion is GRANTED as set forth herein.

        2.       Pursuant to Bankruptcy Code section 1121(d), the Debtors’ Filing Exclusivity

Period in which to file a chapter 11 plan is hereby extended through and including August 9,

2019.

        3.       Pursuant to Bankruptcy Code section 1121(d), the Debtors’ Soliciting Exclusivity

Period in which to solicit acceptances of a chapter 11 plan is hereby extended through and

including October 8, 2019.

        4.       Nothing herein shall prejudice the Debtors’ right to seek further extensions of the

Exclusivity Periods consistent with section 1121(d) of the Bankruptcy Code.

        5.       The terms and conditions of this Order shall be immediately effective and

enforceable upon entry of this Order.

        6.       The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.




                                                   2
1727668-NYCSR03A - MSW
19-10384-shl    Doc 550      Filed 06/14/19    Entered 06/14/19 18:13:45          Main Document
                                              Pg 3 of 3


       7.      This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, or enforcement of this Order.

 Dated: June 14, 2019
        New York, New York              /s/ Sean H. Lane
                                        HONORABLE SEAN H. LANE
                                        UNITED STATES BANKRUPTCY JUDGE




                                                 3
